                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

JOANN ARTIS STEVENS,                                   )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 4:19-cv-4-D
                                                       )
TOWN OF SNOW HILL, NC, COUNTY OF                       )
GREENE, NC, and LENOIR COMMUNITY                       )
COLLEGE FOUNDATION,                                    )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's application to proceed in
forma pauperis [D.E. 1] is GRANTED, plaintiff's objections to the M&R [D.E. 6] are
OVERRULED, and plaintiff's complaint [D.E. 1-1] is DISMISSED without prejudice for lack of
jurisdiction. Alternatively, plaintiff has failed to state a claim upon which relief can be granted,
and the court DISMISSES the complaint without prejudice.




This Judgment Filed and Entered on September 25, 2019, and Copies To:
JoAnn Artis Stevens                                    (Sent to P.O. Box 343 Snow Hill, NC 28580 via
                                                       US Mail)




DATE:                                                  PETER A. MOORE, JR., CLERK
September 25, 2019                                             (By) /s/ Nicole Sellers
                                                               Deputy Clerk
